UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Tm mm ee X Civil Action No.
NATALIE VILLANUEAVA

Plaintiff,
-against-

COMPLAINT
COUNTY OF NASSAU, NASSAU
COUNTY POLICH OFFICER
KENNETH C. KRAEMER and
NASSAU COUNTY POLICE OFFICERS JURY TRIAL
JOHN DOES #1-5, NAMES DEMANDED

FICTITIOUS TRUE NAMES UNKNOWN
INTENDING TO BE NASSAU COUNTY
POLICE OFFICERS AT THE DATES
AND TIMES COMPLAINED OF

Defendants.

Plaintiff, by her attorney, MICHAEL B. PALILLO, ESO.,
complaining of the Defendants herein, alleges upon information
and belief, as follows:

NATURE OF THE CLAIM
1. That this is an action for deprivation of Plaintiff's
Civil Rights guaranteed to her under the Fourth and Fourteenth
Amendments to the United States Constitution, Article I 12 of
the New York Constitution and New York State Law, committed by
the Defendants while acting in concert and under the guise of

New York State law.
2, Plaintiff basis this action is upon her illegal seizure
by various members of the Nassau County Police Department on the
6** day of March, 2020. This Court is authorized to grant the
Plaintiff the relief under 42 U.S.C. 1983 and 1988.

JURISDICTION

3. Jurisdiction in this matter is invoked in accordance
with 28 U.S.C. 1331 and 28 U.S.C. 1983. Plaintiff further
invokes the supplemental jurisdiction of the Court to hear and
decide claims arising out of the pendant state claims pursuant
to 28 U.S.C. 1376{a).

VENUE

4, Venue is proper in the Eastern District of New York
pursuant to 28 U.S.C. 1391(b) as all of the events and omissions
giving rise to the Plaintiff’s claims occurred in Nassau County
in the Eastern District of New York, the actual place of the
employment of ail of the individual police officers and at the
time of this incident the Plaintiff resided in Nassau County
which is in the Eastern District of New York.

THE PARTIES
5. The Plaintiffs currently resides at 20 Pine Gate East

Patchogue, County of Suffolk, State of New York.
6, Upon information and belief at all relevant times
described herein, the Defendant THE COUNTY OF NASSAU
(hereinafter to as “NASSAU”) was and continues to be a municipal
corporation organized and existing under and by virtue of the
laws of the State of New York,

TV. That at all dates and times hereinafter mentioned
Defendant “NASSAU” by it's agents and/or employees, operated,
maintained and controlled the Nassau County Police Department,
employed and controlled all the Police Officers

8. Upon information and belief, at all relevant times
herein Police Officer Kenneth C. Kraemer (hereinafter referred
to as “KRABMER”) is an individual and employee of “NASSAU” with
an actual place of employ within the County of Nassau, State of
New York,

9, Upon information and belief, at all relevant times
described herein, Defendant “KRAEMER” was acting within the
scope of his employment as a Police Officer and/or employee of
“NASSAU.”

10. Upon information and belief, at all relevant times
herein POLICE OFFICERS “JOHN/JANE DOES” 1-5, (hereinafter
referred to as “JOHN/JANE DOES”) are individuals and employees
of “NASSAU” with an actual place of employ within the County of

Nassau, State cf New York,
11. Upon information and belief, at all relevant times
described herein, Defendants “JOHN/JANE DOES” were acting within
the scope of their employment as County of “NASSAU” Police
Officers and/or employees of the County of “NASSAU.”

12. That a Notice of Claim on behalf of Plaintiff was duly
presented to the Defendant “NASSAU” care of the Nassau County
Attorney on the 6‘* day of May 2020 which was within ninety (90)
days of the cause of action accruing herein.

13. That the County cf “NASSAU” has demanded a hearing
for Plaintiff pursuant to §50-H of the General Municipal Law,
and a hearing was held on October 30, 2020.

14. Said claim has been presented for adjustment /payment
and no adjustment or payment has been held,

15. This action has been brought within one year and
ninety (90) days of the happening of the event complained of.

16. That an Amended Notice of Claim was duly presented
to the Defendant “COUNTY”, in care of the Nassau County Attorney
on the 2° day of November 2020.

17. That the Amended Notice of Claim was timely filed
pursuant to Executive Order 202.8, as extended, which tolled the

filing of a Notice of Claim as of November 3, 2020.
FACTUAL BACKGROUND

18, That on March 6, 2020, at approximately 4:45 P.M.
Plaintiff drove from her then home in Baldwin, to the CVS Drug
Store located at 1829 Grand Avenue, Baldwin, New York.

19. After parking in the lot and shopping, the Plaintiff
returned to her vehicle placing her pocket book on the front
passengers seat.

20. That the Plaintiff sat in her vehicle, looked in the
back seat, spoke on the telephone and began crying.

21. Plaintiff exited the parking lot and traveled North on
Grand Avenue, Baldwin, New York for approximately one mile.

22, Approximately one block south of Demott Avenue, the
Plaintiff cbserved flashing lights behind her and pulled over.

23. Two individuals approached her vehicle, one from the
drivers side and one from the passengers side.

24. They were identified as Police Officers.

25. The Police Officer on the drivers side told the
Plaintiff that she was pulled over for failing to signal, which
she denied.

26. The same Police Officer asked the Plaintiff why she was
upset, why she remained inside her vehicle after going inside
CVS and why she locked into the back seat of her vehicle while

parked in the CVS parking lot.
27, Plaintiff responded she was upset and crying because she
was just arguing with her then fiancé.

28. Plaintiff responded that she went into the back seat to
look for a receipt because they were arguing over finances.

29. While the Plaintiff was responding to the interrogation
by the Police Officer on the drivers side, the Police officar on
the passengers side was looking inside her pocket book.

30. That shut prescription medicine bottles were removed
from Plaintiff’s pocket book.

31. The exterior of the prescription bottles identified the
drug store, Plaintiff's name, the type of medicine and
proscribing Boctor.

32. That the shut prescription medication bottles were
opened by one or both of the Police Officers.

33. The Plaintiff was interrogated by the officers regarding
the prescription medication in her pocket book.

34, The Plaintiff responded that she has prescriptions for
all the medications she had.

35. The Plaintiff advised the Police Officers that she
recently under went back surgery, which is why she had the
prescription for pain killers.

36. The Plaintiff advised the Police Officers that she also

takes medication for “Attention Deficit Disorder.”
37. In one of the shut prescription bottles opened by the
Police Officers Officer(s) two were two types of pills.

38. The Police Officers accused the Plaintiff of having
Ritatin in the bottle.

39. The Plaintiff advised the officers that the medication
in the bottle was prescribed to her and it was the same
medication just two different strengths, to wit, methylphenidate
24 mg extended release during the daytime and methylphenidate
10mg in the late afternoon, -

40. The officers were relentless and continued to accuse the
Plaintiff of having Ritalin stating “we know what it looks
like.”

41. The Plaintiff advised the officers that CVS has a record
of all the medication she takes and they could verify the type
and dosage of medication she takes.

42. The Police Officers refused to contact CVS and told the
Plaintiff she was going to be arrested.

43. That the Defendants did place their hands onto the
Plaintiff and handcuffed her while she stood on the sidewalk.

44, The Plaintiff was transported in handcuffs by the Police
Officers to a police precinct.

45. The Plaintiff remained on a bench in handcuffs, then

moved to a holding cell in handcuffs.
46. The Plaintiff repeatedly told the Defendants and Police
Officers that she recently underwent back surgery and that she
was in pain as her back was hurting her.

47. In spite of Plaintiff’s complaints of pain, she was not
offered medical assistance.

48. The Plaintiff was searched by a female police officer,
interviewed, fingerprinted, photographed and returned to a
holding cell.

49. The Plaintiff was told by one of the Officers that she
was going to be released, but if she complained about back pain
she would have to go to the hospital, which would take longer,

50. The Plaintiff was told that if she declined medical
care she would be released immediately.

Sl. The Plaintiff agreed because she was first told that
she was going to be released then told she was not going to
be released and would continue to remain under arrest.

sé. The Plaintiff was given a desk appearance ticket
issued by PO “KRAMER” charging her with three counts of
possession of a criminal substance in the 7* degree, Penal Law
220.03.

o3. The Plaintiff was not issued any summons for violation
of any vehicle and traffic laws which was the pretext for the

Police Officers stopping her vehicle.
54. The Plaintiff was to appear in the First District
Court, County of Nassau Arraignment Part 99 Main Street,
Hempstead, New York on March 24, 2020, which the Court
thereafter adjourned.

95. That on October 1, 2020 the Plaintiff appeared in the
First District Court with Counsel when she was arraigned.

26. That on October 1, 2020 the charges against the
Plaintiff were dismissed pursuant to Criminal Procedure Law
170(1) (g) and sealed pursuant to Criminal Procedure Law 160.50.

AS AND FOR A FIRST CAUSE OF ACTION

57, Plaintiff, repeats, reiterates and realleges each
and every allegation previously set forth herein with the same
force and effect as though each were fully set forth at length
herein.

58. On March 6, 2020 the Plaintiff was intentionally
detained by the Defendant Officers.

59, That following her arrest the Plaintiff was
incarcerated for approximately three (3) hours.

60. In detaining the Plaintiff, the Officers were acting
under color of State Law, within the purview of 41 U.S.C. 1983,
and within the scope of their employment by the Nassau County

Police Department.
61. The Plaintiff did not resist her arrest, detention or
confinement.

64, The Plaintiff was aware of her detention and
confinement.

63. The Plaintiff did not consent to being detained and
confined.

64. The Plaintiff's detention and confinement was not
privileged and Plaintiff was arrested without probable cause
that she had committed any crime.

65. As a result of Plaintiff's illegal detention, the
Defendants lack of reasonable suspicion, probable cause, an
arrest warrant or any other valid legal reason to effectuate
the arrest of the Plaintiff, this arrest and the actions of the
Defendants amounted to an unlawful arrest and imprisonment, and
Plaintiff’s Fourth and Fourteenth Amendment rights were
violated.

66. As a proximate result of Defendants intentional and
malicious actions, the Plaintiff was greatly humiliated,
injured her reputation, caused her to incur attorney's fees,
caused her to lose income, and other special damages, and has
suffered great mental anguish causing damages in an amount to
be determined at trial, plus punitive damages and attorneys

fees.

LO
AS AND FOR A SECOND CAUSE OF ACTION

67. Plaintiff, repeats, reiterates and realleges each
and every allegation previously set forth herein with the same
force and effect as though each were fully set forth at length
herein.

68. That on October 1, 2020, Plaintiff was arraigned in
Nassau County and charges with three counts of criminal
possession of a controlled substance in the 7** degree, Penal
Law 220,03.

62, That the charges were dismissed in their entirety on
October 1, 2020 under Criminal Procedure Law 170.30 and the
record sealed pursuant to Criminal Procedure Law 160.50.

70. That as a result of the fraudulent charge/indictment,
the Plaintiff was required to retain an attorney.

7i. The Defendants participated in the investigation of
allegations against the Plaintiff as well as the criminal
prosecution against her.

72. The Criminal prosecution of the Plaintiff was
commenced despite Defendant's knowledge that the Plaintiff did
not have a controlled substance in her possession for which she
did not have a prescription and that probable cause for her

arrest and initiation of prosecution did not exist.

11
73. By participation of the arrest and prosecution of the
Defendant acted with malice independent of their lack of
knowledge of probable cause.

74. As a result of Defendant’s malicious filing and
prosecution of criminal charges against her, the Plaintiff's
Fourth and Fourteenth Amendment rights were violated,

79. As a proximate result of Defendants intentional and
malicious actions, the Plaintiff was greatly humiliated,
injured her reputation, caused her to incur attorney’s fees,
caused her to lose income, and other special damages, and has
suffered great mental anguish causing damages in an amount to
be determined at trial, plus punitive damages and attorneys
fees.

AS AND FOR A THIRD CAUSE OF ACTION

76. Plaintiff, repeats, reiterates and realleges each
and every allegation previously set forth herein with the same
force and effect as though each were fully set forth at length
herein.

74, Upon information and belief, it was custom, policy and
practice of “NASSAU” and the Defendants to maintain a mandatory
arrest policy for offenses related to drugs and including the

possession of a controlled substance,

12
75. Upon information and belief, it was the custom, policy
and practice of NASSAU to conduct inadequate investigations
for offenses related to drugs and including the possession of
controlled substance.

76. Upon information and belief, it was the custom,
policy and practice of the Defendants to conduct inadequate
investigations of offenses related to drugs and including the
possession of a controlled substance,

77. Upon information and belief, it was the custom,
policy and practice of “NASSAU” to continue to employ Police
Officers, including the Defendant Police Officers, after it was
known that such officers failed to conduct proper
investigations.

78, Upon information and belief, “NASSAU” had a policy to
permit arrests without probable cause for offenses related to
drugs and in particular possession of a controlled substance.

79. Upon information and belief, “NASSAU” County had a
pattern of practice in which arrests were made without
probable cause as a result of their mandatory arrest policy for
offenses related drugs and in particular to possession of

controlled substances,

13
80. Upon information and belief, “NASSAU” County had a
procedure by which Police Officers were compelled to make an
arrest for offenses related to drugs and in particulars
controlled substances regardless of whether they possessed
probable cause,

81. Upen information and belief, “NASSAU” County trained
it’s officers that arrests were mandatory in offenses related
to drugs and in particular controlled substances regardless of
the presence of probable cause.

82, Upon information and belief, “NASSAU” County failed
to supervise it’s officers to ensure that they possessed
probable cause to effectuate arrests as it pertains to offenses
related to drugs and controlled substances.

83. Upon information and belief, these customs, policies
and practices were the moving force, proximate cause or
affirmative link behind the conduct causing Plaintiff's
injuries.

84, “NASSAU” is therefore liable for violations of
Plaintiff’s Constitutional rights as caused by the Defendants
as described in more detail in the foregoing paragraphs; and

the Plaintiff has suffered damages therefrom.

14
85. As a proximate result of Defendants intentional and
malicious actions, the Plaintiff was greatly humiliated,
injured her reputation, caused her to incur attorney's fees,
caused her to lose income, and other special damages, and has
suffered great mental anguish causing damages in an amount to
be determined at trial, but no less that ONE MILLION DOLLARS
($1,000,000.00) plus attorneys fees.

AS AND FOR A FOURTH CAUSE OF ACTION

86. Plaintiff, repeats, reiterates and realleges each
and every allegation previously set forth herein with the same
force and effect as though each were fully set forth at length
herein.

87. That the Defendant “NASSAU” was responsible for
supervising, overseeing and controlling their subordinates in
the Nassau County Police Department.

88. That. the Defendant “NASSAU” was responsible for
supervision overseeing and controlling it’s Police Officers in
the discharge of their duties as members of the Nassau County
Police Department.

89, That the Defendant “NASSAU” intentionally failed to
adequately supervise, oversee, and control the Defendant Police

Officers.

15
90. That the Defendant “NASSAU” failed to adequately
supervise, oversee, and control the Defendant Police Officers
in the discharge of their duties as Nassau County Police
Offices.

91. As a proximate result of Defendants intentional and
malicious actions, the Plaintiff was greatly humiliated,
injured her reputation, caused her to incur attorney’s fees,
caused her to lose income, and other special damages, and has
suffered great mental anguish causing damages in an amount to
be determined at trial,

92. No other lawsuits have been brought by the Plaintiff
in any State or Federal Court dealing with the same facts
alleged herein.

WHEREFORE, Plaintiff demand judgment against the
Defendants as follows:

a) For compensatory damages against all Defendants in
an amount to be determined at trial but in no event less than
ONE MILLION DOLLARS ($1,000,000.00)

b) For exemplary and punitive damages against all
Defendants in an amount to be proved at trial

ec) For attorneys fees pursuant to 43 U.S.C. 1988 against

all Defendants;

16
d) Together with the costs and disbursements of this
action and for such other and further relief as to this Court
deems just proper and equitable.

Dated: New York, New York
November 11 2020

Michael B. Palillo.

 

MICHAEL B. PALILLO (MP 0044)
MICHAEL B. PALILLO, P.C.,
Attorney for Plaintiffs

277 Broadway, Suite 501

New York, NY 10007

(212) 608-8959

1?
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NATALIE VILLANUEVA,
Plaintiff, VERIFICATION
-against- Civil Action Ne,
COUNTY OF NASSAU, NASSAU
COUNTY POLICE OFFICER
KENNETH C. KRABMER and
NASSAU COUNTY POLICE OFFICERS
JOHN DOES #1-5, NAMES
FICTITIOUS TRUE NAMES UNKNOWN
INTENDING TO BE NASSAU COUNTY
POLICH OFFICERS AT THE DATES
AND TIMES COMPLAINED OF,
Defendants,
- ote Fr Fee eR Re KH a ee LX

Michael B. Palillo, an attorney duly admitted to
practice law in the Courts of the State of New York affirms the
following under penalties of perjury:

1. I am the attorney for the Plaintiff(s) in the above
captioned matter. I have read the foregoing Complaint and know
the contents thereof; the same is true to my knowledge, except as
fo matters therein stated to be alleged upon information and
belief, and as to those matters I believe it to be true based on

a review of the files maintained in this office and conversations

had with the Plaintiff(s). The reason why this verification is
made by the undersigned attorney rather than the Plaintiff(s) is
that the Plaintiff(s) do/does not reside in the County were in I
maintain my office for the practice of law.

Dated: New York, New York
November 11, 2020

Michael B. Patille.

Michael B. Palillo, Esq.

 
Case No,

UNITED STATES DISTRICT COURT
HASTERN DISTRICT OF NEW YORK

 

NATALIE VILLANUEVA,
Piaintiff,
~against-—

COUNTY OF NASSAU, NASSAU
COUNTY POLICE OFFICER
KENNETH C, KRAEMER and
NASSAU COUNTY POLICE OFFICERS
JOHN DOES #1-5, NAMES
FICTITIOUS TRUE NAMES UNKNOWN
INTENDING TO BE NASSAU COUNTY

POLICE OFFICERS AT THE DATES
AND TIMES COMPLAINED OF,

Defendants.

 

SUMMONS & VERIFIED COMPLAINT

 

Michael B. Palillo P.C.
Attorneys for Plaintiffs)
Office and Post Office Address:
277 Broadway, Suite 501
New York, NY 10007
(212) 608-8959
(212) 608-0304 Fax (Not for Service)

(Not for Service)

 

Signature (Rule 130-1.1-a)

Michael B. Patitle

 

MICHAEL B. PALILLO, ESQ.
